Exhibit 10.47

Grant No.:_____

CUBESMART
2007 EQUITY INCENTIVE PLAN
(As Amended and Restated, Effective June 1, 2016)


RESTRICTED SHARE UNIT AGREEMENT

This is a Restricted Share Unit Award (the “Award”) from CubeSmart, a Maryland
real estate investment trust (the “Company”) to the individual named below (the
“Grantee”), subject to the vesting conditions set forth in the attachment.  Upon
the vesting of the Restricted Share Units (“RSU”) under this Award, the Company
will deliver one common share of beneficial interest, $.01 par value (a
“Share”), of the Company to the Grantee for each vested RSU.  Additional terms
and conditions of the grant are set forth in this cover sheet, in the
attachment, and in the Company’s 2007 Equity Incentive Plan, as amended from
time to time (the “Plan”).

Grant Date: 
Name of Grantee: 
Number of RSUs Covered by Award: 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

 

 

 

Grantee:

 

 

Name:

 

 

 

 

Company:

 

 

Name:

Christopher P. Marr

 

 

President and Chief Executive Officer

 

 

 

 

This is not a share certificate or a negotiable instrument.







--------------------------------------------------------------------------------

 



CUBESMART
2007 EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT GRANT AGREEMENT

 

 

 

RSUs/ Nontransferability

This Grant is an award of RSUs in the number of RSUs set forth on the cover
sheet subject to the vesting conditions described below. Your RSUs, whether
vested or unvested, may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the RSUs be made subject to
execution, attachment or similar process. 

Issuance; Vesting; and Deferral

The Company will maintain a record of this grant and issue any Shares within
thirty (30) days following the date the RSUs vest, unless Grantee has elected to
defer the issuance of any Shares pursuant to a Company-sponsored deferral plan
in compliance with applicable rules and regulations of the United States
Internal Revenue Service (the “Deferral Plan”).

 

Your right to the issuance of Shares under this Agreement vests as to one-third
(1/3) of the total number of RSUs covered by this grant, as shown on the cover
sheet, on each of the first three anniversaries of the Grant Date provided you
then continue in service on the applicable vesting dates and subject to any
deferral elections made by Grantee pursuant to the Deferral Plan. 

 

Other than pursuant to the terms of this Agreement, no additional RSUs will vest
after your service has terminated for any reason unless otherwise provided in a
severance plan adopted by the Company in which you are eligible to participate
or as determined by the Committee.

Dividend
Equivalents

On each of the Company’s cash dividend payment dates occurring after the Grant
Date and prior to the date your RSUs are fully paid in accordance with this
Agreement, the Company will pay to you an amount, per RSU held on the record
date for determining the shareholders of the Company entitled to receive the
cash dividend on its outstanding Shares, equal to the amount of the cash
dividend declared and paid in respect of one Share.   

Change in Control

If upon a Change in Control, the Company is not the surviving corporation (or
survives only as a subsidiary of another corporation) (the “Surviving
Corporation”) and your unvested RSUs under this Agreement are not assumed by, or
replaced with a comparable award by, the Surviving Corporation, your unvested
RSUs under this Agreement will become fully vested upon such Change in Control. 



2

 

--------------------------------------------------------------------------------

 



 

Termination During Change in Control Protection Period

If (i) the Company is not the Surviving Corporation in a Change in Control, (ii)
your unvested RSUs were assumed by, or replaced with a comparable award by, the
Surviving Corporation, and (iii) you have a Qualifying Termination (as defined
in the Cubesmart Executive Severance Plan (the “Executive Severance Plan”)
during the Change in Control Protection Period (as defined in the Executive
Severance Plan), your unvested RSUs immediately prior to your Effective Date of
Termination (as defined in the Executive Severance Plan) will become fully
vested as of the later to occur of the Effective Date of Termination and the
Change in Control.

Termination Other than During Change in Control Period

If you have a Qualifying Termination before or after the Change in Control
Protection Period, your unvested RSUs immediately prior to your Effective Date
of Termination (including any RSUs that were assumed by, or replaced with an
award of restricted share units that have comparable terms by, the Surviving
Corporation) will continue to vest following the Effective Date of Termination
in accordance with the vesting terms set forth in the “Issuance; Vesting; and
Deferral” section above.

Termination by Death or Disability

If your service terminates because of your death or Disability (as defined in
the Executive Severance Plan), then your unvested RSUs immediately prior to your
Effective Date of Termination will become fully vested as of the Effective Date
of Termination.

Forfeiture of Unvested RSUs

Except as provided in this Agreement, in the event that your service terminates
for any reason other than death, Disability, Retirement, or a Qualifying
Termination, you will forfeit to the Company all of the RSUs subject to this
grant that have not yet vested.

Recoupment Policy

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any RSUs delivered to you pursuant to this Agreement or to effect
the cancellation of unvested RSUs.  In addition, you agree that you will be
subject to any compensation clawback and recoupment policies that may be
applicable to you as an employee of the Company, as in effect from time to time
and as approved by the Board, whether or not approved before or after the Grant
Date.

 

 



3

 

--------------------------------------------------------------------------------

 



 

Withholding
Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the issuance of Shares acquired under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the issuing of Shares arising from this grant,
the Company shall have the right to: (i) require such payments from you, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) withhold Shares otherwise payable to you pursuant to this
Agreement in an amount equal to the withholding or other taxes due.

Section 280G Adjustments

Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and would, but for this Section 5.5 be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then the Covered
Payments shall be payable either (i) in full or (ii) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax, whichever of the foregoing (i) or (ii) results in the
Executive’s receipt on an after-tax basis of the greatest amount of benefits
after taking into account the applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax).  Any such
reduction shall be made by the Compensation Committee in its sole discretion
consistent with the requirements of Section 409A of the Code. Any determination
required under this Section, including whether any payments or benefits are
parachute payments, shall be made by the Compensation Committee in its sole
discretion.

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.  Furthermore, nothing in
the Plan or this Agreement shall be construed to limit the discretion of the
Company to terminate your service with the Company at any time, with or without
Cause.

No Impact on Other Benefits

The value of your RSUs is not part of your normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

 

 



4

 

--------------------------------------------------------------------------------

 



 

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the RSUs
unless and until the Shares relating to the RSUs vest and are paid to you.  You
do not have the right to make an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended.

Adjustments

In the event of a split, a dividend or a similar change in the Shares, the
number of RSUs covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your RSUs shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

Successors and Assigns

The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon you and your beneficiaries, executors,
administrators and the person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.

The Plan

The Plan is discretionary and may be amended, cancelled or terminated by the
Company at any time, in its discretion. The grant of the RSUs in this Agreement
does not create any contractual right or other right to receive any RSUs or
other grants in the future. Future grants, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
your service with the Company.

 

The text of the Plan is incorporated in this Agreement by reference. Except as
otherwise noted, capitalized terms used in this Agreement, and not otherwise
defined in this Agreement, have the meaning set forth in the Plan.

 

This Agreement, the Plan and the Executive Severance Plan, as applicable,
constitute the entire understanding between you and the Company regarding the
award of RSUs under this Agreement. Any prior agreements, commitments or
negotiations concerning the award of RSUs under this Agreement are superseded.

 

 

 

 



5

 

--------------------------------------------------------------------------------

 



 

Notices

Any notice required to be delivered to the Company under this Agreement shall be
in writing and addressed to the Secretary of the Company at the Company's
principal corporate offices. Any notice required to be delivered to you under
this Agreement shall be in writing and addressed to you at your address as shown
in the records of the Company. Either party may designate another address in
writing (or by such other method approved by the Company) from time to time.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Severability

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

Interpretation

Any dispute regarding the interpretation of this Agreement shall be submitted by
you or the Company to the Compensation Committee of the Company’s Board of
Trustees for review. The resolution of such dispute by the Compensation
Committee shall be final and binding on you and the Company.

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

 



6

 

--------------------------------------------------------------------------------

 



 

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7

 

--------------------------------------------------------------------------------